Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm (US 9,944,340) in view of Tsujii (US 8,260,504).
In re claim 1, Kheawhorm discloses a vehicle comprising: a vehicle body frame; a front wheel supported by the vehicle body frame; a handle that is operated by an occupant to turn the front wheel; a pair of left and right first front lights (210R, L) extending linearly in a left-right direction having an elongated slit-shape, and being located farther rearward than a front end of the front wheel and farther forward than the handle as shown in Figure 1; and a pair of left and right second front lights (144R, L) provided separately from the first front lights, but does not disclose wherein the handle is located farther rearward than a rotation axis of the front wheel. Tsujii, however, does disclose wherein the handle (11) is located farther rearward than a rotation axis of the front wheel (vertically around connecting points 26R, L) as shown in Figure 2 to steer a leanable vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering of 
In re claim 6, Kheawhorm further discloses wherein a width of an irradiation surface of each of the pair of left and right first front lights is larger than a width of an irradiation surface of each of the pair of left and right second front lights as shown in Figure 3.  
In re claim 7, Kheawhorm further discloses wherein the pair of left and right first front lights extend laterally outward and upward as shown in Figure 3.  
In re claim 8, Kheawhorm further discloses a front cover (64) that covers at least a portion of a front portion of the vehicle body frame that is located farther forward than the handle; wherein the front cover is disposed around the pair of left and right first front lights and the pair of left and right second front lights.  
In re claim 9, Kheawhorm further discloses wherein the front cover has a shape such that the pair of left and right first front lights and the pair of left and right second front lights are exposed forward and laterally outward of the vehicle as shown in Figures 1-2.  
In re claim 11, Kheawhorm further discloses wherein the pair of left and right first front lights are located, respectively, along a left edge and a right edge of the front cover as shown in Figure 3.  
In re claim 14, Kheawhorm further discloses wherein the vehicle includes a seat that is straddled by the occupant.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm and Tsujii in view of Arai (US 2013/0168039).
In re claim 12, Kheawhorm and Tsujii disclose the vehicle according to Claim 8, but do not specifically disclose wherein the front cover is made of a resin. Arai, however, does disclose wherein the front cover (6) is made of a resin (see [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Kheawhorm and Tsujii such that it comprised the resin material of Arai to produce a lightweight structure strong enough to protect the front of the vehicle while making it more streamline.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kheawhorm and Tsujii in view of Takata (US 2017/0334488).
In re claim 13, Tsujii further discloses wherein the front wheel includes a left front wheel and a right front wheel (27R, L); a pair of left and right front arms (21R, L) respectively supporting the left and right front wheels, and attached to the vehicle body frame in a swingable manner; and a pair of left and right front shock absorbers (31R, L) that joins the pair of left and right front arms to the vehicle body frame, but does not disclose located at same locations in a front-rear direction of the vehicle as the 33pair of left and right first front lights. Takata, however, does disclose wherein the shock absorbers are at same locations in a front-rear direction of the vehicle as the 33pair of left and right first front lights as shown in Figures 11-12. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lights and shock aborbers of Kheawhorm and Tsujii such that they comprised .

Allowable Subject Matter
Claims 2, 4, 5, 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a pair of left and right second front lights provided separately from the first front lights; wherein the pair of left and right second front lights are located lower than the pair of left and right first front lights; andApplication No. 16/402,353November 29, 2021 Reply to the Office Action dated September 16, 2021Page 3 of 12the pair of left and right second front lights are located directly below the pair of left and right first front lights in a planar view of the vehicle”, “wherein the pair of left and right first front lights are located farther forward 31than the pair of left and right second front lights”, and “wherein the pair of left and right second front lights are concealed behind the front cover in a planar view of the vehicle” is not anticipated or made obvious by the prior art of record in the examiner's opinion.

Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the elongated slit shape of the pair of left and right first front lights is defined by an entire length of the pair of left and right first front .

Response to Arguments
Applicant’s arguments, filed 11/29/21, with respect to the rejection(s) of claim 1 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kneawhorm by once again simply reversing the reference numbers used in the rejection of the first and second lights. Applicant argued that the Examiner suggested claiming elongated slit shape (removing “eye”), however, as noted in the interview summary, the Examiner suggested to “clear up the terminology and to claim the spatial relationship between the pairs of lights to differentiate over the prior art”. This spatial relationship, to overcome a simple switching of reference numbers, was not provided in claim 1 as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611      


/TONY H WINNER/Primary Examiner, Art Unit 3611